Name: 98/345/EC: Decision taken by common accord of the Governments of the Member States adopting the single currency at the level of Heads of State or Government of 26 May 1998 appointing the President, the Vice-President and the other members of the Executive Board of the European Central Bank
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1998-05-28

 Avis juridique important|41998D034598/345/EC: Decision taken by common accord of the Governments of the Member States adopting the single currency at the level of Heads of State or Government of 26 May 1998 appointing the President, the Vice-President and the other members of the Executive Board of the European Central Bank Official Journal L 154 , 28/05/1998 P. 0033 - 0034DECISION TAKEN BY COMMON ACCORD OF THE GOVERNMENTS OF THE MEMBER STATES ADOPTING THE SINGLE CURRENCY AT THE LEVEL OF HEADS OF STATE OR GOVERNMENT of 26 May 1998 appointing the President, the Vice-President and the other members of the Executive Board of the European Central Bank (98/345/EC)THE HEADS OF STATE OR GOVERNMENT OF THE MEMBER STATES OF THE EUROPEAN COMMUNITY ADOPTING THE SINGLE CURRENCY,Under the Chairmanship of Mr Victor KLIMA, Federal Chancellor of the Republic of Austria,Having regard to the Treaty establishing the European Community, and in particular Article 109a(2) and Article 109l(1), second indent thereof, and to Article 50 of the Protocol on the Statute of the European System of Central Banks and of the European Central Bank,Having regard to the recommendation of the Council (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Council of the European Monetary Institute (3),HAVE DECIDED AS FOLLOWS:Article 1 1. Mr Wim DUISENBERG is hereby appointed President of the European Central Bank for a term of office of eight years.2. Mr Christian NOYER is hereby appointed Vice-President of the European Central Bank for a term of office of four years.3. Mr Otmar ISSING is hereby appointed member of the Executive Board of the European Central Bank for a term of office of eight years.4. Mr Tommaso PADOA-SCHIOPPA is hereby appointed member of the Executive Board of the European Central Bank for a term of office of seven years.5. Mr Eugenio DOMINGO SOLANS is hereby appointed member of the Executive Board of the European Central Bank for a term of office of six years.6. Mrs Sirkka HÃ MÃ LÃ INEN is hereby appointed member of the Executive Board of the European Central Bank for a term of office of five years.These appointments take effect from 1 June 1998.Article 2 This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 26 May 1998.The ChairmanV. KLIMA(1) OJ L 139, 11. 5. 1998, p. 36.(2) Opinion delivered on 13 May 1998 (not yet published in the Official Journal).(3) Opinion delivered on 5 May 1998 (not yet published in the Official Journal).